Citation Nr: 0617081	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Whether the character of the deceased serviceman's discharge 
is a bar to VA benefits.  




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The serviceman performed active duty from September 1975 to 
July 1978.  He died in June 1990.  There is no evidence on 
file indicating the cause or circumstances of his death.  The 
appellant is his brother.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an determination of the RO in Wichita, 
Kansas that the character of the serviceman's service was a 
bar to his receipt of VA benefits; specifically, the issuance 
of a standard government headstone.  

The Board notes that, in January 2004, jurisdiction of the 
case was transferred to the RO in Pittsburgh, Pennsylvania.  



FINDINGS OF FACT

1.  The deceased serviceman is shown to have received a 
discharge under other than honorable conditions from his 
period of service that extended from September 1975 to July 
1978.  

2.  During active service, the serviceman was convicted of 
offenses that included disrespect to a superior officer, 
disobeying lawful orders, leaving a place of duty without 
authority, assault and communicating a threat and constituted 
willful and persistent misconduct on this part.  

3.  The serviceman is not shown to have been insane at the 
time of the commission of his offenses during service.  



CONCLUSION OF LAW

The character of the deceased serviceman's discharge from 
service is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 2002 and Supp. 2005); 38 C.F.R. § 3.12 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA and its implementing regulations redefine the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004)  

That VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to appellant in September 2002, prior to the 
October 2003 Administrative Decision being appealed.  

Regarding the VA's duty to assist the appellant with his 
claim, the Board concludes that the discussions in the 
Administrative Decision, Statement of the Case issued in 
April 2004 informed the appellant of the information and 
evidence needed to substantiate his claim, whose specific 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, what evidence had been received and 
indicated he should submit all relevant evidence in his 
possession.  

The RO obtained records from the Department of the Army 
Office of the Staff Judge Advocate pertaining to the 
appellant's offenses in service.  The RO scheduled the 
appellant for a hearing in April 2004, but he failed to 
appear.  

The appellant also failed to provide an explanation for his 
absence and has not requested to reschedule his hearing. His 
hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 
20.704(d) (2005).  

Moreover, there is no suggestion or argument that he was 
prevented from submitting evidence or argument in support of 
his claim.  In other words, there is no evidence missing from 
the record that must be part of the record for him to prevail 
on the claim.  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further notice or 
assistance is not required.  



Governing Laws, Regulations and Legal Analysis

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b).  Acceptance 
of an undesirable discharge to escape trial by general court-
martial is considered to be a discharge issued under 
dishonorable conditions. 38 C.F.R. § 3.12(d)(1).  

A discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(d).  

Such discharge is a bar to the payment of benefits unless it 
is found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided.  See 38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  

A discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).  

The deceased serviceman in this case performed active service 
from September 1975 to July 1978.  His DD Form 214 shows the 
character of his service was "under other than honorable 
conditions."  

Prior to the serviceman's death in June 1990, he applied for 
a review of his discharge in August 1978, one month following 
his discharge from the Army in July 1978.  

In July 1980, the Army Discharge Review Board (ADRB) findings 
confirmed that, in July 1978, the serviceman was approved for 
discharge under other than honorable conditions based upon 
findings of misconduct.  

It was noted that the serviceman had enlisted at age 18 and 
that, following completion of basic combat training, was 
transferred to Germany in January 1976.  He received Article 
15's in June, August and October 1976 for offenses that 
included disrespecting a superior officer, disobedience 
towards a superior officer, assault, communicating a threat 
and leaving a place of duty without authority.  

In October 1977, the serviceman received another Article 15 
for similar charges and was sentenced for three months hard 
labor.  After serving one month, he received a suspended 
sentence for the remaining two months and was released.  

In May 1978, it was noted that an unrecorded event occurred 
that caused the serviceman's commanding officer to vacate the 
suspension of the remaining two months.  During his 
subsequent period of confinement, he recommended for 
separation for misconduct due to his conduct, behavior, 
attitude and potential for rehabilitation.  

The ADRB noted that the serviceman waived his separation 
physical and, as such, there was no mental status evaluation 
or neuropsychiatric examination of record.  However, he was 
interviewed by a social worker during his in-processing to 
the USARB (US Army Retraining Brigade) one month prior to his 
discharge that, when taken together with his waiver of 
separation physical, was found adequate as a mental status 
evaluation.  

In this regard, the social work in-processing note dated in 
June 1978 reflected an essentially negative family history.  
The serviceman was noted to have joined the Army in order to 
get a job and completed basic training without complication.  

While stationed in Germany, the serviceman received four 
Article 15's, a Special Court-Martial and an Article 72 for 
various acts of misconduct.  There were no reports of any 
medical problems or psychiatric history.  He was noted to 
"feel he [got] along with people" and reported having no 
civilian arrests.  It was noted that he did "not accept 
responsibility for his actions and project[ed] the blame on 
to the Army."  He was found to have a relatively stable 
background, and the social worker noted no chronic, severe 
indicators of a personality disorder.  

The social worker reported the serviceman's desire to get a 
good discharge but that he "ha[d] shown no improvement over 
his behavior since he first went through USARB in January 
1978 and ha[d] little desire to change."  The social worker 
found him a poor candidate for training, cleared him of any 
condition that would cause a discharge recommendation of 
personality disorder, and recommended separation.  

The Board notes that the serviceman had entered a guilty plea 
in November 1977 to the charges addressed in the Special 
Court-Martial.  

The ADRB found that the serviceman's rights were adequately 
protected and that command had complied with the correct 
procedures during the discharge process.  

The ADRB considered the serviceman's successful completion of 
basic training and satisfactory service that earned him a 
promotion to E-3.  However, the ADRB noted that, during the 
assignment in Germany, he "established a pattern of 
indiscipline as evidence by four Articles 15's and one 
Special Court-Martial, the latter for multiple offenses."  
The ADRB reported that his file contained no explanation or 
mitigating factors for his record of indiscipline.  

The serviceman testified at a personal hearing in June 1981, 
essentially claiming that, in the last 45 days of his three-
year enlistment, he had been stationed in Germany where he 
began having problems with frequent fighting for which he 
received confinement.  

After his reassignment to the United States, the serviceman 
reported being charged with being disrespectful to an 
officer, being out of uniform and being AWOL.  He was 
confined with the expectation that his discharge would be 
honorable, but was discharged "under less than honorable 
conditions."  

During the hearing, it was argued that the offenses were 
"not particularly serious" and that his less than honorable 
discharge was "too harsh in light of the offenses."  The 
representative contended that, given that the serviceman was 
45-days shy of finishing his tour of duty, he should have 
received counseling that might have resulted in a better 
discharge.  

In January 2002, the appellant's application for standard 
government headstone was denied.  

In an October 2003 Administrative Decision, the RO determined 
that the character of the serviceman's discharge barred the 
receipt of VA benefits.  

The RO reviewed the records pertaining to the facts and 
circumstances surrounding the serviceman's discharge.  It was 
confirmed that he had been discharged under other than 
honorable conditions by reason of a clear pattern of willful 
and persistent misconduct.  

The RO found that the serviceman, prior to his separation, 
waived his rights to a pre-discharge physical examination, to 
consideration of his case by a board of officers, to a 
personal hearing, to submit a statement on his behalf and to 
be represented by counsel.   The RO also noted the unanimous 
denial by the Army Discharge Review Board for an upgrade in 
his service.  

The appellant has alleged that his brother was treated for 
mental illness "shortly after discharge until his death."  
He argued that his brother's "trouble in the service only 
seemed to add to his distress therefore leading to his 
discharge."  

In March 2004, the appellant attempted to obtain medical 
records that documented his brother's treatment for mental 
illness from 1979 to 1990.  However, in a response from the 
private healthcare provider, it appears that, due to the age 
of these records, they were unavailable.  

Based on the June 1978 social worker evaluation findings, the 
Board finds that there is no evidence that even tends to show 
that the serviceman was insane at the time of the commission 
of the offenses for which he was charged and convicted during 
service.  

Accordingly, the exception provided for the bar to benefits 
predicated on misconduct based upon a finding of insanity 
cannot be favorably applied in this case.  See 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  

In reviewing the serviceman's non-judicial punishment for 
repeated acts of disrespect and disobedience of superior 
officers, assault and leaving a place of duty without 
authority, the Board concludes that these offenses in service 
were of such a serious nature that they must be deemed to 
constitute willful and persistent misconduct on this part.  

Moreover, the Board finds that his offenses cannot be 
considered minor in nature, since his offenses were clearly 
the type of misconduct that prevented the proper performance 
of his military duties.  See Stringham v. Brown, 8 Vet. App. 
445 (1995); Cropper v. Brown, 6 Vet. App. 450 (1994).  

The appellant has argued that his brother was mentally ill 
and that his service added to his distress.  However, these 
assertions cannot serve to mitigate the seriousness of the 
serviceman's offenses during active duty.  

The Board also notes that, during the hearing in June 1981, 
the serviceman did not testify that he had any mental 
problems that affected his behavior adversely or caused him 
to commit acts of misconduct.  There were no assertions that 
he should have been discharged for any mental health 
condition or was insane.  In fact, the serviceman offered no 
explanation for his behalf that would serve to justify the 
behavior that affected the functioning of his unit.  

Accordingly, the Board finds that the serviceman's discharge 
from service must be considered to have been dishonorable 
conditions and, consequently, to constitute a bar to VA 
benefits as contemplated in § 3.12(a).  

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  



ORDER

The appeal is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


